— In an action, inter alia, for specific performance of a contract for the sale of real property, the defendants third-party plaintiffs appeal from an order of the Supreme Court, Nassau County (Velsor, J.), dated June 26, 1984, which denied their motion, for an order pursuant to CPLR 6514 (b) canceling the notice of pendency filed against the subject premises, or, alternatively, pursuant to CPLR 6515, canceling the same upon the posting of an undertaking.
Order affirmed, with costs.
The record contains no evidence that the action for specific performance has been commenced or prosecuted in bad faith (cf, CPLR 6514 [b]), and given a court’s limited scope of review on a motion such as this (see, 5303 Realty Corp. v O & Y Equity Corp., 64 NY2d 313, 319-321), Special Term did not abuse its discretion in refusing to cancel the notice of pendency. Mollen, P. J., Lawrence, Kunzeman and Kooper, JJ., concur.